DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claim 5-8, drawn to a photocatalyst module, in the reply filed on May 23, 2022, is acknowledged.
Newly submitted Invention V, which are considered new claims 25-28, is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The invention is a different statutory category.  Furthermore, Inventions II and V are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process that does not require the method step of providing a filter carrier and applying graphene onto the filter carrier.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a reference character identifying the limitation “a gap” recited in claim 8 line 2 must be shown or the feature canceled from the claim.  No new matter should be entered.
Additionally, the drawing are objected under 37 CFR 1.83(a) for failing to show “gaps” as described in the specification at paragraph [0030].  Similar to the above, Applicant should include reference characters to identify these structural details, i.e., gaps, in the drawings.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The disclosure is objected to because of the following informalities: 
par [0005], “…a dust-collecting plate or dust-collecting net is chan[[g]]red with a polarity opposite to that of the particulate dusts.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites "at least one arched net member aligned with the at least one UV point light source for air to be purified to pass through and for the emitted UV light of a specific intensity to reach, wherein the intensities of the emitted UV light reaching all over the at least one arched net member are substantially equal" at lines 3-7.  The phrase "all over" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim are unclear and indefinite.
Claim 5 recites the limitation "the intensities" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Note:  the limitation "a specific intensity" is recited at line 4. The limitation "a specific intensity" is singular; therefore, any subsequent amendments should recite limitations that ensure clear support for quantity recited. 
Claim 8 recites the limitation "the arched net members" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  However, the antecedent basis is recited in claim 5 line 3 and is the limitation "at least one arched net member".
Claim 22 recites the limitation "the UV point light source" in line 1.  It is unclear if the limitation "the UV point light source" is the same as or distinct from the limitation at "at least one UV point light source" recited in claim 5 line 2.
Claim 22 recites the limitation "an arched net member" in line 2.  It is unclear if the limitation "an arched net member" is the same as or distinct from the limitation at "at least one arched net member" recited in claim 5 line 3.
Claim 21 that depends from rejected base claim 5 is rejected, and claims 22-24 that depend from claim 21 are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerting (WO 2011138569).
For claim 5, as interpreted, Kerting discloses a photocatalyst module for use in an air purifier (“an air purification assembly…comprising at least one consumable photocatalytic cell having a photocatalytic filter and a light source for irradiating said filter”), comprising: at least one UV point light source for emitting UV light (“light source 62 emits an ultraviolet light beam”); and at least one arched net member aligned with the at least one UV point light source for air passing through to be purified 2 of irradiated surface”).
 For claim 6, the teaching of Kerting is relied upon as set forth above and further discloses the at least one UV point light source (62) is installed on a bracket, i.e., support, as follows:  
“[A]s illustrated in FIG. 1, the air purification assembly 10 comprises removable fixing means 40 adapted to be placed vertically or horizontally according to the choice of the operator and then be transportable in a[n]other place if necessary.
	The fastening means 40 of the assembly 10 may be of any type allowing a removable attachment on a flat surface. In the embodiment illustrated in FIG. 3, the fastening means 40 of the assembly 10 comprise a support 41 of square section integral with a transverse rod 42 intended to fix itself, in a suitable manner, on the enclosure 20 of the set 10.” The support 41 illustrated in Fig. 3 functions as a bracket.
For claim 7, the teaching of Kerting is relied upon as set forth above and further discloses the arched net member is made of a TiO2-based or ZnO-based material (“[T]he photocatalyst agent is titanium dioxide TiO2.”)
For claim 8, as interpreted, the teaching of Kerting is relied upon as set forth above and further discloses the photocatalyst module includes a plurality of the at least one arched net members, and a gap exists between adjacent ing through to be purified producing local turbulence as follows:  
“[T]he photocatalytic filter 61 has a shape and dimensions adapted to be housed on the inner circumference of the cylinder 31 of the cartridge 30, along the latter.  
The fact of surrounding the light sources 62 with the catalytic filter 61, provides the airflow that licks and/or passes through the filter 61, a great treatment surface in a small and compact space and also offers a large exchange surface between the air flow to be purified and the filter 61.
This overflow surface is air to be puffed and the photocatalytic filter 61 is accentuated by a turbulent airflow that can be created by the presence of the plurality of air inlet orifices 32 ‘populated’ inside the cartridge 30, in…Fig. 6.”
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 20160250372 teaches cylindrical photocatalytic net and UV light source; US 20150174528 discloses an apparatus for cleaning fluid with a photocatalyst surface filter and UV light source; US 5835840 discloses UV lamps and a mesh coated with TiO2; US 6716406 teaches that suitable substrate geometry may be used for the filter; US 8911670 teaches one or more hemispherical diffusion plates positioned between a plurality of LEDs and the filter material; and US 5993738 discloses methods in which at least one of the grounded collection plates of an electrostatic precipitator in contact with an airstream containing microorganisms is coated with a photocatalyst having a predetermined band gap energy and illuminated with photons having a wavelength corresponding to the band gap energy of the photocatalyst and the apparatus.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        August 11, 2022

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776